Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: With regards to claim 1, the closest prior art being US 2009/007569  to Lemmers (L1) which teaches:
A turbofan engine comprising: (Figure 1, Page 1, ¶10 recites a geared turbofan engine)
A first spool(14) including a first turbine(18);
A second spool (18) including a second turbine (28) axially forward of the first turbine; [Per Page 1, ¶11 the first turbine is a low pressure turbine, meaning the second turbine is axially forward and upstream of the turbine receives its lower pressure discharge air. Shown clearly in Figure 1.]
a first tower shaft(48) engaged to the first spool; [Page 1, ¶16 discloses a low pressure spool low power take off shaft]  
a second tower shaft(44) engaged to the second spool; [Page 1, ¶15 lay out the high pressure spool’s high power take off shaft.]
an accessory gearbox(49) supporting a plurality of accessory components; [Page 1, ¶14 discloses the gearbox.  Figures 2 and 3 show two gearbox embodiments (Figures 2 and 3) that each utilize a tower shaft from one of the spools to power at least two generator components.]
Further L1 teaches that both the high and low pressure generator can act as electric motors to start the system. [Page 2, ¶19-20.]  
Further L1 teaches: wherein the a superposition gear system (epicyclical gear 50) includes a sun gear (60), a plurality of intermediate gears (56) engaged to the sun gear and supported in a carrier and a ring gear (54) circumscribing the intermediate gears; coupling a first electric motor (52) to the first tower shaft (48) to input power to the first spool (14) (this function is disclosed 

The difference between the references lies in the superposition gear system including and arranged with the intermediate gears and sun gears to include a starter clutch such that BOTH motors have a superposition gear within the box for meeting the structure as claimed in claim 1.  This feature is not present in L1 and provides an advantageous manner of connection in that it requires less space than a gearbox such as L1, and more efficiently directs the power of either to a respective starting engine. One of ordinary skill would not be motivated to make this particular configuration without the guidance of the instant Application in hindsight, as mere gear reorganization is not merely design choice when the selection comes to including intervening gear systems AND their locations, as Applicant has claimed.  Claim 15, includes at least these features of the precise gear connection as selected by Applicant between each motor and the intervening gears and the intervening clutch.  Claim 22 is a method including most of the features L1 can meet above, but also including the superposition gear system as disclosed and not shown in the art.  

US 2007/151258 to Gaines, US 20069/272313 to Eick and US 2018/149091 to Howell disclose various gear combinations with one (Eick and Howell) or Two generators (Gaines) as combined with start shafts and spools for starting a reference, which fail to teach the intervening features as disclosed above but can be considered the closest examples in the art of relevant prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745